Case: 15-10370      Document: 00513217314         Page: 1    Date Filed: 10/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10370                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          October 2, 2015
ERIC EDDY,                                                                 Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

THE PRINTERS HOUSE (P) LIMITED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:08-CV-2179


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Eric Eddy appeals the district court’s order
dismissing Defendant–Appellee The Printers House (P) Limited for lack of
personal jurisdiction. Eddy argues that the district court did not lack personal
jurisdiction because The Printers House established minimum contacts with
Texas. For the following reasons, we AFFIRM the order of the district court.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10370      Document: 00513217314      Page: 2   Date Filed: 10/02/2015



                                   No. 15-10370
               I. FACTUAL AND PROCEDURAL BACKGROUND
         On October 13, 2006, Eric Eddy suffered an injury he alleged was caused
by a defect in a printing press manufactured by The Printers House (P) Limited
(“TPH”). Eddy’s injury occurred in Texas at a facility responsible for printing
the Waxahachie Daily Light Newspaper (“Waxahachie Daily”), but the
printing press was manufactured in India where TPH is incorporated and
operates. TPH produces and supplies commercial printing presses used by
newspaper and book printers, and each press is custom designed to meet a
particular customer’s needs.      In 1999, the press that injured Eddy was
originally manufactured for, delivered to, and installed at Intermountain
Color,     a   commercial    printing   business    in   Kosciusko,    Mississippi.
Intermountain Color sold the press to Graphicartsequipment.com (“Graphic”)
in April 2006.     In May 2006, Graphic then resold the press to American
Consolidated Media, the parent company of the Waxahachie Daily, and it was
subsequently installed in Waxahachie, Texas, by Al Taber and Associates
(“Taber”). Prior to installing the press, Taber ordered spare parts from TPH,
including nuts, bolts, a drive shaft, and other parts.          Although Taber’s
operations were based in Georgia, it requested that TPH ship the parts directly
to Waxahachie, Texas.        There is no indication that TPH conducted any
business in Texas or had any contact at all with the state beyond shipping one
order of spare parts to Waxahachie.
         Following the installation of the press and Eddy’s injury, he filed an
action in Texas state court on August 13, 2008, against TPH and other
defendants, including Taber and Graphic. TPH entered a special appearance,
objecting to the state court’s personal jurisdiction over it, before removing this
action to the United States District Court for the Northern District of Texas on
December 10, 2008, invoking that court’s diversity jurisdiction. The district
court dismissed Eddy’s claims against TPH in January 2010 after concluding
                                         2
    Case: 15-10370    Document: 00513217314     Page: 3   Date Filed: 10/02/2015



                                 No. 15-10370
that it lacked personal jurisdiction over TPH. The court noted that Eddy never
alleged that his injury was caused by the spare parts TPH shipped to Texas or
even that the parts were actually used in the installation of the printing press.
Because Eddy did not allege that his injury arose from TPH’s sale of spare
parts in Texas, the court concluded it could not exercise personal jurisdiction
over TPH. Although the district court dismissed Eddy’s claims against TPH
for lack of personal jurisdiction in 2010, it did not enter a final, appealable
order until March 26, 2015. Eddy timely appealed on April 24, 2015.
                        II. STANDARD OF REVIEW
      We review a district court’s determination that it lacks personal
jurisdiction de novo. Pervasive Software Inc. v. Lexware GmbH & Co. KG, 688
F.3d 214, 219 (5th Cir. 2012). Because the plaintiff “seek[s] to invoke the power
of the court[, he] bears the burden of proving that jurisdiction exists.” Luv N'
care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006). The plaintiff
need not establish the court’s personal jurisdiction over the defendant by “a
preponderance of the evidence; a prima facie showing suffices.”         Id.   “In
determining whether a prima facie case exists, this Court must accept as true
[the plaintiff’s] uncontroverted allegations, and resolve in [his] favor all
conflicts between the [jurisdictional] facts contained in the parties’ affidavits
and other documentation.” Pervasive Software, 688 F.3d at 219–20 (quoting
Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327, 343 (5th Cir. 2004)).
                              III. DISCUSSION
      A federal court sitting in diversity may exercise personal jurisdiction
over a nonresident corporate defendant only when two conditions are satisfied.
First, the forum state’s long-arm statute must confer personal jurisdiction.
Second, the court’s “exercise of such jurisdiction [must be] consistent with due
process under the United States Constitution.” Latshaw v. Johnston, 167 F.3d
208, 211 (5th Cir. 1999). Because the Texas long-arm statute extends to the
                                       3
    Case: 15-10370    Document: 00513217314      Page: 4   Date Filed: 10/02/2015



                                 No. 15-10370
limits of due process, Pervasive Software, 688 F.3d at 220, this two-prong
framework collapses into a single inquiry into whether subjecting TPH to suit
in Texas is consistent with the Due Process Clause of the Fourteenth
Amendment, Mink v. AAAA Dev. LLC, 190 F.3d 333, 335 (5th Cir. 1999). “The
Due Process Clause . . . sets the outer boundaries of a [court’s] authority to
proceed against a defendant,” Goodyear Dunlop Tires Operations, S.A. v.
Brown, 131 S. Ct. 2846, 2853 (2011), and protects a nonresident defendant
against suit in a forum with which it has established no meaningful “contacts,
ties, or relations,” Int'l Shoe Co. v. Washington, 326 U.S. 310, 319 (1945).
      To determine whether due process permits the exercise of personal
jurisdiction, we ask whether two requirements are met. First, the nonresident
defendant must have “purposefully availed [itself] of the benefits and
protections of the forum state by establishing ‘minimum contacts’ with the
forum state.” Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 215 (5th Cir.
2000). Second, “the exercise of jurisdiction over that defendant [must] not
offend ‘traditional notions of fair play and substantial justice.’” Id. (quoting
Mink, 190 F.3d at 336). If either of these requirements is not satisfied, a
district court may not exercise personal jurisdiction over the nonresident
defendant.
      Turning first to “minimum contacts,” this requirement ensures that the
defendant “purposefully availed [itself] of the benefits” of the forum state such
that it could “reasonably anticipate being haled into court there,” id. (quoting
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985)), and may be
satisfied by contacts sufficient to establish general jurisdiction or specific
jurisdiction, id. As the Supreme Court explained in Goodyear, a district court
may exercise general jurisdiction when a defendant’s contacts with the forum
state are “substantial” and “continuous.” Goodyear, 131 S. Ct. at 2853 (quoting
Int'l Shoe, 326 U.S. at 318). Eddy concedes that he cannot establish sufficient
                                       4
    Case: 15-10370      Document: 00513217314       Page: 5   Date Filed: 10/02/2015



                                     No. 15-10370
contacts to support the exercise of general jurisdiction over TPH, so our inquiry
focuses on whether TPH had sufficient contacts with Texas to support the
exercise of specific jurisdiction.
      “Specific jurisdiction over a nonresident corporation is appropriate when
that corporation has purposefully directed its activities at the forum state and
the ‘litigation results from alleged injuries that arise out of or relate to those
activities.’” Alpine View, 205 F.3d at 215 (quoting Burger King, 471 U.S. at
472). In cases involving products sold or manufactured by foreign defendants,
we apply the “stream-of-commerce” approach to personal jurisdiction.
Ainsworth v. Moffett Eng'g, Ltd., 716 F.3d 174, 177 (5th Cir. 2013). Under this
approach, minimum contacts exist when the court “finds that the defendant
delivered the product into the stream of commerce with the expectation that it
would be purchased by or used by consumers in the forum state.” Id. (quoting
Bearry v. Beech Aircraft Corp., 818 F.2d 370, 374 (5th Cir. 1987)). However,
“mere foreseeability or awareness [that a product would enter the forum state
is] a constitutionally sufficient basis for personal jurisdiction [only] if the
defendant’s product made its way into the forum state while still in the stream
of commerce.” Id. (quoting Luv N' care, 438 F.3d at 470). Additionally, “[t]he
defendant’s contacts [with the forum state] must be more than ‘random,
fortuitous, or attenuated, or [the result] of the unilateral activity of another
party or third person.’” Id. (quoting ITL Int'l, Inc. v. Constenla, S.A., 669 F.3d
493, 498 (5th Cir. 2012)).
      In this case, Eddy alleged his injury resulted from a defect in the printing
press manufactured by TPH. Based on this allegation, two different instances
of contact between TPH and Texas could potentially warrant the exercise of
specific personal jurisdiction: (1) TPH sold the printing press to a customer in
the United States, and this press eventually caused Eddy’s injury in Texas;
and (2) TPH shipped spare parts for this press to Waxahachie, Texas, and these
                                          5
     Case: 15-10370       Document: 00513217314         Page: 6     Date Filed: 10/02/2015



                                       No. 15-10370
parts contributed to Eddy’s injury. However, neither of these instances of
contact between TPH and Texas is sufficient to support the exercise of specific
personal jurisdiction.
       When TPH manufactured the printing press at issue in 1999, it designed
the press specifically for a buyer in Mississippi. 1 Once the press was installed
in Mississippi, it exited the stream of commerce because the Mississippi buyer
was a consumer of the product, not a distributor or retailer. See World-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 298 (1980) (noting that
corporations deliver products into the stream of commerce expecting that they
will reach consumers). Because TPH sold the press to a Mississippi buyer to
use, as opposed to distribute or resell, TPH neither had an “expectation” that
the press “would be purchased by or used by consumers in [Texas],” Ainsworth,
716 F.3d at 177 (quoting Bearry, 818 F.2d at 374), nor could have foreseen that
the press would “ma[ke] its way into [Texas] while still in the stream of
commerce,” id. (quoting Luv N' care, 438 F.3d at 470). The fact that the
original buyer of the press sold it to another entity, which then sold it to
another entity, clearly establishes that the press found its way into Texas not
through any intentional act taken by TPH but through “the unilateral activity
of . . . third [parties].” 2 Id. (quoting ITL Int'l, 669 F.3d at 498). As the press’s
presence in Texas was the result of “fortuitous” and “attenuated” acts of third
parties, id. (quoting ITL Int'l, 669 F.3d at 498), and not the result of TPH
“purposefully avail[ing itself] of the benefits and protections of [Texas],” Alpine



       1 Eddy alleged that between ten and fifteen TPH presses are present in the United
States. However, he did not allege that any of these presses were ever sold (or even present)
in Texas, so these allegations do not support the exercise of personal jurisdiction over TPH.
See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 295–99 (1980).
       2 Eddy alleged that Taber was TPH’s exclusive sales agent in the United States;

however, the district court correctly pointed out that Eddy did not allege Taber was acting as
TPH’s agent during the installation of the press in Texas. Thus, Eddy did not allege any facts
supporting the conclusion that TPH expected its press to make its way to Texas.
                                              6
     Case: 15-10370      Document: 00513217314        Page: 7     Date Filed: 10/02/2015



                                     No. 15-10370
View, 205 F.3d at 215, specific jurisdiction over TPH is not warranted based on
the presence of its press in Texas, see also World-Wide Volkswagen, 444 U.S.
at 295–99 (1980) (holding that an Oklahoma court could not exercise personal
jurisdiction over a car retailer when the retailer’s only connection to Oklahoma
was the fact that a car sold in New York became involved in an accident in
Oklahoma).
      In contrast to the route taken by the printing press to Texas, TPH
shipped the spare parts directly to Waxahachie, Texas, suggesting that it may
have purposefully targeted Texas. However, as the district court correctly
noted, Eddy never alleged that the spare parts were actually used in the press
or that they caused his injury. The court explained that the closest Eddy ever
came to alleging that the parts caused his injury was his statement that the
parts included “a shaft, which could be the shaft that injured the Plaintiff.”
The court further explained that TPH introduced uncontroverted evidence
establishing that the drive shaft Eddy alleged caused his injury was not, and
could not have been, the same shaft that was shipped with the spare parts.
The court found that the shaft shipped with the spare parts connects to an
entirely different portion of the printing press than the portion Eddy alleged
caused his injury. 3 Because Eddy does not allege that his injury “arise[s] out
of or relate[s] to,” Burger King, 471 U.S. at 472, the activities TPH directed at
Texas—i.e., shipping the spare parts—he has failed to make out a prima facie
case supporting specific jurisdiction, Alpine View, 205 F.3d at 215.
      Because the presence of TPH’s printing press in Texas does not establish
TPH’s minimum contacts with Texas and because Eddy does not allege that
his injury arises out of or relates to TPH’s shipment of spare parts to Texas,


      3   The drive shaft that contributed to Eddy’s injury connected a printing unit to a
“folder.” However, the shaft that TPH shipped to Texas is used to connect one printing unit
to another printing unit, not a printing unit to a folder.
                                            7
    Case: 15-10370    Document: 00513217314     Page: 8   Date Filed: 10/02/2015



                                 No. 15-10370
the district court properly determined that it lacked specific personal
jurisdiction. Moreover, we need not, and do not, address whether the “fair play
and substantial justice” requirement has been satisfied, as the determination
that TPH lacked “minimum contacts” with Texas alone is sufficient to conclude
that the district court could not exercise personal jurisdiction over TPH.
                             IV. CONCLUSION
      For the foregoing reasons, the order of the district court is AFFIRMED.




                                       8